Citation Nr: 0125253	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  99-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to June 
1947, and from February 1951 to February 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied service connection 
for PTSD.  At an RO hearing in June 1999, the veteran claimed 
that service connection should be granted for any psychiatric 
disorder, not just PTSD.  In September 1999, the RO denied 
service connection for any psychiatric disorder, including 
PTSD.  A Board hearing on this issue was held at the RO (a 
Travel Board hearing) in June 2001.  The Board finds that the 
issue on appeal is service connection for any psychiatric 
disorder, including PTSD.

The current claims file indicates that the initial claims 
file was lost, and the current claims file is a "rebuilt" one 
containing only partial records.  At his Board hearing, the 
veteran submitted some records showing that service 
connection for depression was denied by the RO in October 
1987 and by the Board in January 1989, but no additional 
information on past adjudications is currently available.  
Under the circumstances, the claim for service connection for 
a psychiatric disorder, including PTSD, will be reviewed on a 
de novo basis.

In June 1999, the veteran withdrew an appeal of an issue of 
service connection for "radiation exposure," and thus that 
issue is not before the Board.  38 C.F.R. § 20.204 (2001).

REMAND

The current rebuilt claims folder does not contain the 
veteran's service medical records.  Some medical records from 
after service have been submitted, including records dated in 
and after 1975 which show variously diagnosed psychiatric 
conditions.  A VA psychiatric examination was provided in 
December 1998 and January 1999, and the diagnosis was 
depression; it was found the veteran did not meet the 
diagnostic criteria for PTSD.  This VA examination, however, 
was performed before the veteran submitted many records of 
past psychiatric treatment.  In an August 2001 report, a 
private psychologist, Dr. George V. Komaridis diagnosed the 
veteran as having an anxiety disorder not otherwise 
specified, and suggested that such diagnosis may be 
associated with traumatic events experienced by the veteran 
while in service. 

In view of the fact that the original claims folder has been 
lost, and given the duty to assist requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and a recently enacted companion VA 
regulation, further development of the evidence is warranted.  
38 U.S.C.A. § 5103A (West Supp.); 66 Fed.Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Further efforts should be made to obtain pertinent 
records from during and after service, and another VA 
examination should be provided.

Accordingly, the case is remanded for the following action:

1.  The RO should again attempt to locate 
the original VA claims folder which has 
been lost.

2.  The RO should ascertain whether the 
service department has any copies of the 
veteran's service medical records; if so, 
they should be obtained.

3.  The RO should ask the veteran to 
identify (names, locations, dates) all 
medical providers who treated him at any 
time for psychiatric problems after 
service, and the RO should obtain copies 
of related medical records which are not 
already on file.

4.  The RO should also ask the veteran 
and his representative to submit copies 
of any records in their possession 
concerning past VA adjudications prior to 
the original claims folder being lost.

5.  The RO should ask the Social Security 
Administration (SSA) to provide any 
medical and other records considered in 
awards of SSA disability benefits to the 
veteran, along with copies of the related 
SSA decisions.  (At his last VA 
examination, the veteran related he 
received SSA disability benefits from 
1975 to 1983.)

6.  The RO should undertake appropriate 
development to verify the veteran's 
alleged service stressors for PTSD.

7.  Thereafter, the veteran should 
undergo another VA psychiatric 
examination to determine the nature and 
etiology of all psychiatric disorders, 
including PTSD.  The claims folder must 
be provided to and reviewed by the 
doctor, and the examination report should 
note that such has been accomplished.  
All current psychiatric disorders should 
be diagnosed in accordance with the 
criteria of DSM-IV.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the date of onset and 
etiology of all psychiatric disorders, 
including any relationship with service.

8.  The RO should then review the claim 
for service connection for a psychiatric 
disorder, including PTSD.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

On remand, the veteran may submit any other evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




